Exhibit 10.1
 
AGREEMENT AND RELEASE
 
Agreement and Release (“Agreement”) executed this 27th day of March, 2014, by
and between James E. Wendle (“Executive”) with an address at 7585 Blue Fox Run,
West Chester, Ohio 45069 and Environmental Quality Management, Inc., a Delaware
corporation, its parents, subsidiaries and affiliates (the “Company”) with an
address at 1800 Carillon Blvd., Cincinnati, OH 45240.
 
1.            Executive has resigned his employment pursuant to Section 9(c) of
the Employment Agreement by and between Executive and the Company, dated as of
January 1, 2012 (the “Employment Agreement”).  Employment’s resignation shall be
effective March 21, 2014 (“Termination Date”).  As of that date, Executive’s
duties, responsibilities, office and title shall cease.  Capitalized terms used
without definition in this Agreement shall have the meanings set forth in the
Employment Agreement.
 
2.            (a)            Within ten (10) days of the Release Effective Date,
defined below, the Company shall begin to pay to Executive $115,000 which is
equal to six (6) months of his current salary, in equal installments payable
over a six month period in accordance with the Company’s standard payroll
procedures, less all applicable withholdings and deductions.
 
(b)           Within ten (10) days of the later of (i) the Release Effective
Date, defined below, or (ii) the Executive’s timely election of and eligibility
for continuation of benefits, the Company shall begin to reimburse Executive for
the employer’s portion of the premium associated with COBRA coverage for a six
(6) month period.
 
(c)           The Company and Executive agree that in the event the payment in
this Section 2 constitute deferred compensation within the meaning of Section
409(A) of the Code, such payment or payments that constitute nonqualified
deferred compensation within the meaning of the Code shall not be made prior to
the date which is the earlier of (A) the expiration of the six (6) month period
measured from the date of the “separation from service” of the Executive, and
(B) thirty (30) days from the date of the Executive’s death (within the meaning
of the Code).
 
(d)           The Company shall not contest Executive’s truthful application for
unemployment insurance compensation.
 
3.            Executive agrees and acknowledges that the payments and/or
benefits provided in Section 2 above exceed any payments and benefits to which
Executive would otherwise be entitled under any policy, plan, and/or procedure
of the Company absent his signing this Agreement.  Executive acknowledges that
he has been paid for work performed up to and including the Termination Date and
for accrued but unused vacation.
 
4.            Executive shall have up to twenty-one (21) days from the date of
his receipt of this Agreement to consider the terms and conditions of this
Agreement.  Executive may accept this Agreement at any time within the
twenty-one (21) day period by executing it before a notary and returning it to
the Board at 1800 Carillon Blvd., Cincinnati, OH 45240, no later than 5:00 p.m.
on the twenty-first (21st) day after Executive’s receipt of this
Agreement.  Thereafter, Executive will have seven (7) days to revoke this
Agreement by stating his desire to do so in writing to the Board at the address
listed above, and delivering it to the Board no later than 5:00 p.m. on the
seventh (7th) day following the date Executive signs this Agreement.  The
effective date of this Agreement shall be the eighth (8th) day following
Executive’s signing of this Agreement (the “Release Effective Date”), provided
the Executive does not revoke the Agreement during the revocation period.  In
the event Executive does not accept this Agreement as set forth above, or in the
event Executive revokes this Agreement during the revocation period, this
Agreement, including but not limited to the obligation of the Company and its
subsidiaries and affiliates to provide the payment referred to in Section 2
above, shall automatically be deemed null and void.
 
 
1

--------------------------------------------------------------------------------

 
 
5.            (a)            In consideration of the payment referred to in
Section 2 above, Executive for himself and for his heirs, executors, and assigns
(hereinafter collectively referred to as the “Releasors”), forever releases and
discharges the Company and any and all of its parent corporations, subsidiaries,
divisions, affiliated entities, predecessors, successors and assigns, and any
and all of its and their employee benefit and/or pension plans and funds, and
any and all of its and their past or present officers, directors, stockholders,
agents, trustees, administrators, employees and assigns (whether acting as
agents for such entities or in their individual capacities), (hereinafter
collectively referred to as the “Releasees”), from any and all claims, demands,
causes of action, fees and liabilities of any kind whatsoever (based upon any
legal or equitable theory, whether contractual, common-law, statutory,
decisional, federal, state, local or otherwise), whether known or unknown, which
Releasors ever had, now have or may have against the Releasees or any of them by
reason of any actual or alleged act, omission, transaction, practice, conduct,
occurrence, or other matter from the beginning of the world up to and including
the Release Effective Date, except for the obligations of the Company under this
Agreement.
 
(b)           Without limiting the generality of the foregoing subsection (a),
this Agreement is intended to and shall release the Releasees from any and all
claims arising out of Executive’s employment with Releasees and/or the
termination of Executive’s employment, including but not limited to any claim(s)
under or arising out of (i) Title VII of the Civil Rights Act of 1964, as
amended, (ii) the Americans with Disabilities Act, as amended, (iii) the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (excluding
claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plan and applicable law), (iv) the
Age Discrimination in Employment Act, as amended, or the Older Workers Benefit
Protection Act, (v) the Ohio Civil Rights Act, (vi) alleged discrimination or
retaliation in employment (whether based on federal, state or local law,
statutory or decisional), (vii) the terms and conditions of Executive’s
employment with the Company, the termination of such employment, and/or any of
the events relating directly or indirectly to or surrounding that termination,
and (viii) any law (statutory or decisional) providing for attorneys’ fees,
costs, disbursements and/or the like.
 
(c)           Notwithstanding the foregoing, nothing in this Agreement shall be
construed to prevent Executive from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law.  Nevertheless, Executive understands and agrees
that he is waiving any relief available (including, for example, monetary
damages or reinstatement), under any of the claims and/or causes of action
waived in Sections 5(a) and (b), including but not limited to financial benefit
or monetary recovery from any lawsuit filed or settlement reached by the EEOC or
anyone else with respect to any claims released and waived in this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
6.            (a)            Executive agrees that he has not and will not
engage in any conduct that is injurious to the Company’s or the Releasees’
reputation or interest, including but not limited to publicly disparaging (or
inducing or encouraging others to publicly disparage) the Company or the
Releasees.
 
(b)           Executive acknowledges that he has returned to the Company any and
all originals and copies of documents, materials, records, credit cards, keys,
building passes, computers, blackberries and other electronic devices or other
items in his possession or control belonging to the Company or containing
proprietary information relating to the Company.
 
(c)           Executive acknowledges that the terms of Section 6 Restrictions on
Competition and Solicitation, Section 7, Confidential Information and Section 8,
Assignment of Intellectual Property of the Employment Agreement are incorporated
herein by reference, and Executive agrees and acknowledges that he is bound by
their terms except the Company shall release the Executive from his obligations
under Section 6(c)(1) of the Employment Agreement.
 
7.            (a)            Executive will cooperate with the Company and/or
its subsidiaries and affiliates and its/their counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter in
which Executive was involved or of which Executive has knowledge.
 
(b)            Executive agrees that, in the event he is subpoenaed by any
person or entity (including, but not limited to, any government agency) to give
testimony (in a deposition, court proceeding or otherwise) that in any way
relates to Executive’s employment with the Company, he will give prompt notice
of such request to the Board, and will make no disclosure until the Company has
had a reasonable opportunity to contest the right of the requesting person or
entity to such disclosure.
 
8.            (a)            Prior to public announcement, the terms and
conditions of this Agreement are and shall be deemed to be confidential, and
shall not be disclosed by Executive to any person or entity without the prior
written consent of the Board, except if required by law, and to Executive’s
accountants, attorneys, and spouse, provided that they agree to maintain the
confidentiality of this Agreement.  Executive further represents that he has not
disclosed the terms and conditions of this Agreement to anyone other than his
attorneys, accountants and spouse.
 
(b)           The making of this Agreement is not intended, and shall not be
construed, as an admission that the Releasees have violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract, or committed any wrong whatsoever against Executive.
 
9.            The parties agree that this Agreement may not be used as evidence
in a subsequent proceeding except in a proceeding to enforce the terms of this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
10.          Executive acknowledges that: (a) he has carefully read this
Agreement in its entirety; (b) he has had an opportunity to consider fully the
terms of this Agreement; (c) he has been advised by the Company in writing to
consult with an attorney of his choosing in connection with this Agreement; (d)
he fully understands the significance of all of the terms and conditions of this
Agreement and he has discussed it with his independent legal counsel, or has had
a reasonable opportunity to do so; (e) he has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions of this Agreement; and (f) he is signing this Agreement
voluntarily and of his own free will and assents to all the terms and conditions
contained herein.
 
11.          This Agreement is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.
 
12.          If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect.  However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement; provided, however,
that, upon any finding by a court of competent jurisdiction that the release and
covenants provided for by Section 6 above is illegal, void, or unenforceable,
Executive agrees to execute a release, waiver and/or covenant that is legal and
enforceable.  Finally, any breach of the terms of Sections 6, 7 and/or 8 above
shall constitute a material breach of this Agreement as to which the Company may
seek appropriate relief in a court of competent jurisdiction.
 
13.          This Agreement shall be governed by and interpreted exclusively in
accordance with the laws of Ohio, without regard to conflict of laws provisions
thereof to the extent that the general application of the laws of another
jurisdiction would be required thereby.  All disputes arising from or relating
to this Agreement shall be heard exclusively in a court of competent
jurisdiction within the State of Ohio, Hamilton County and the parties hereto
consent to personal jurisdiction in such courts for such purposes, and further
waive all objections on grounds of improper venue or inconvenient forum.
 
14.          This Agreement may be executed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument of this Agreement.
 
15.          This Agreement (including any exhibits attached hereto) constitutes
the complete understanding between the parties with respect to the termination
of the Executive’s employment at the Company and supersedes any and all
agreements, understandings, and discussions, whether written or oral, between
the parties.  No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by each of the parties hereto.
 
[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 


Dated:
3/27/14
 
/s/ James E. Wendle
   
James E. Wendle



 
ENVIRONMENTAL QUALITY MANAGEMENT, INC.


By:
/s/ Robert R. Galvin
Date:    
3/27/14
 
Name: Robert R. Galvin
     
Title: Chief Financial Officer
   



 
 
5

--------------------------------------------------------------------------------

 